Exhibit 10.2




Award Agreement to
Weatherford International plc
2020 Long-Term Cash Incentive Plan
Participant: [Name]
 
Award Date: [●]
 
Cash Award Value: $[●]
 



Section 1 – Grant of Cash Award. Upon and subject to the terms and conditions
set forth in this Award Agreement (the “Award Agreement”) and in the Weatherford
International plc 2020 Long-Term Cash Incentive Plan (as amended, restated, or
otherwise modified from time to time, the “Plan”), Weatherford International
plc, an Irish public limited company, and its successors (“Weatherford” or the
“Company”), hereby grants to the Participant whose name is set forth above a
Cash Award under the Plan, as set forth above.


Section 2 – Effect of Plan. The Cash Award granted to the Participant is subject
to all of the provisions of the Plan and this Award Agreement, which are
incorporated herein by reference, together with all rules and determinations
from time to time issued by the Committee pursuant to the Plan. Capitalized
terms used in this Award Agreement and not defined herein shall have the
meanings assigned to such terms in the Plan.


Section 3 – Confidentiality and Restrictive Covenant Agreement. The Participant
acknowledges and agrees that as a condition of the grant of this Cash Award and
of this Award Agreement, in addition to execution and delivery of this Award
Agreement, the Participant shall be required to execute and deliver to the
Company (within five (5) calendar days of the Award Date) a Confidentiality and
Restrictive Covenant Agreement in the form substantially attached hereto as
Exhibit A (the “Confidentiality Agreement”) and incorporated herein by
reference.


Section 4 – Notices. Any notice hereunder shall be in writing, and shall be
delivered either by personal delivery, by facsimile, by certified or registered
mail, return receipt requested, or by courier or delivery service, addressed to
the Company at the address indicated below on the execution page of this Award
Agreement, and to the Participant at the Participant’s physical address or to
such number most recently on file with the Company, or at such other address and
number as a party shall have previously designated by written notice given to
the other party in the manner hereinabove set forth. Notices shall be deemed
given when received, if sent by facsimile (confirmation of such receipt by
confirmed facsimile transmission being deemed receipt of communications sent by
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail,
return receipt requested.


Section 5 – Clawback. The Participant shall be subject to the Company's
clawback, forfeiture or other similar policies in accordance with Section 10.5
of the Plan. By accepting this Cash Award, the Participant is deemed to have
acknowledged and consented to the Company's application, implementation and
enforcement of any such policy adopted by the Company, whether adopted prior to
or following the Award Date (and any provision of applicable law relating to
reduction, cancellation, forfeiture or recoupment), and to have agreed that the
Company may take such actions as may be necessary to effectuate any such policy
or applicable law, without further consideration or action by the Participant.


101457

--------------------------------------------------------------------------------






Section 6 – Governing Law. This Award Agreement shall be governed by the laws of
the State of Texas, without giving effect to the principles of conflicts of law
thereof.


Section 7 – Binding Effect; Amendment. The Committee has the right to amend,
alter, suspend, discontinue or cancel the Cash Award, prospectively or
retroactively; provided that no such amendment shall materially and adversely
affect the Participant’s rights under this Award Agreement without the
Participant’s consent.


Section 8 - No Right to Continued Service. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to continued employment or
service. Further, nothing in the Plan or this Award Agreement shall be construed
to limit the discretion of the Company to terminate the Participant’s employment
at any time for any reason.


Section 9 – Severability. The provisions of this Award Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
Section 10 – Waiver. The Participant acknowledges that a waiver by the Company
of breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other participant in the Plan.


Section 11 – Acknowledgement. The Participant acknowledges receipt of a copy of
the Plan, represents that the Participant is familiar with the terms and
provisions thereof, and hereby accepts this Award Agreement subject to all of
the terms and provisions hereof and thereof. The Participant further
acknowledges and agrees that the Participant has reviewed this Award Agreement
and the Plan in their entirety, has had an opportunity to obtain the advice of
tax and legal counsel prior to executing this Award Agreement, and fully
understands all provisions of this Award Agreement and the Plan.
Section 12 – Entire Agreement. The Plan, this Agreement, and the Confidentiality
Agreement constitute the entire agreement of the Company and the Participant
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the parties with respect to the subject
matter hereof. If there is any inconsistency between the provisions of this
Award Agreement and of the Plan, the provisions of the Plan shall govern.
Nothing in the Plan and this Award Agreement (except as expressly provided
therein or herein) is intended to confer any rights or remedies on any person
other than the Company and the Participant.
Section 13 – Counterparts. This Award Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument. Counterpart signature pages to this
Award Agreement transmitted by facsimile transmission, by electronic mail in
portable document format (.pdf), or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.


[signature pages follow]






2

--------------------------------------------------------------------------------







Weatherford International plc

By:        

Title:        

Address:




DATED:            SIGNED:        
                PARTICIPANT
            




Signature Page to 2020 Long-Term Cash Incentive Plan Award Agreement



--------------------------------------------------------------------------------






EXHIBIT A
CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT
THIS CONFIDENTIALITY AND RESTRICTIVE COVENANT AGREEMENT (the “Agreement”) is
made and entered into as of [●], 2020 (the “Effective Date”), by and among
Weatherford International, PLC (the “Company”), and [●] (“Participant”).
WITNESSTH:
WHEREAS, Participant desires to enter into this Agreement upon the terms and
conditions hereafter set forth;


WHEREAS, in the continued course of Participant’s employment, the Company will
disclose to the Participant and the Participant will receive certain non-public,
confidential and proprietary information pertaining to the business of the
Company and the Company Parties (as defined below), and the disclosure of such
information to third parties would cause grave harm to the Company Parties; and
WHEREAS, Participant acknowledges and agrees that, as a condition of
Participant’s participation in the Company’s 2020 Long Term Cash Incentive Plan
(the “Plan”), Participant must execute the Award Agreement (the “Award
Agreement”) and this Agreement, and that Participant’s right to participate in
the Plan and Participant’s right to receive amounts under the Award Agreement,
in accordance with the terms of each, constitute good and sufficient
consideration for this Agreement.
NOW, THEREFORE, in consideration of Participant’s continued employment with the
Company, access to Company goodwill and Confidential Information (as defined
below), and in order to assure the confidentiality and proper use of the
Confidential Information (as defined below) and other Company Property (as
defined below), and the mutual covenants and promises contained herein, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
agree as follows:
1.
Confidential Information.



(a)Except as authorized or directed by the Company in connection with the
performance of Participant’s duties and obligations, Participant shall not, at
any time during Participant’s employment with the Company or after Participant’s
employment ends, directly or indirectly, (i) copy, disclose, utilize, exploit,
or make available to any other person or entity any Confidential Information (as
defined below) of any Company Party, that has come into Participant’s
possession, custody, or control in the course of Participant’s employment with
the Company, or (ii) use any such Confidential Information for Participant’s own
personal use or advantage or the use or advantage of any other person or entity
other than the Company, or make any such Confidential Information available to
others.


(b)As used herein, “Confidential Information” means all confidential
information, proprietary information, trade secrets, or other information
(whether oral or written, whether maintained in hard copy, electronically, or
otherwise) concerning, created by, or relating to any of the Company Parties (as
defined below), including any and all information relating to the business,
assets, operations, budgets, strategies, studies, compilations, policies,
procedures, organization, processes, personal information (including personal
information about any current or former employees, members, partners,
principals, owners, officers, agents, business associates, or representatives of
any of the Company Parties, or the family members of any of the foregoing),
business developments, investment or business arrangements, negotiations,
prospective or existing commercial agreements, costs, revenues,


101457

--------------------------------------------------------------------------------




performances, research, profiles, valuations, valuation models or analyses,
profits, tax or financial structure, positions or products, financial models,
financial results or analyses, other financial affairs, actual or proposed
opportunities, acquisitions, transactions or investments, results, assets,
current or prospective suppliers, customers, clients, investors, marketers,
advertisers, vendors, current or prospective supplier, customer, or client lists
(including their identity, addresses, contact persons, and/or status,
preferences, strategies, or needs), internal controls, diligence or vetting
process, security procedures, contingencies, marketing plans, databases,
pricing, risk management, credit files, strategies, techniques, methods of
operation, market consultants, computer programs, passwords, patent
applications, information technology infrastructure, products, services,
systems, designs, inventions, any information, documents, or materials related
to oil and gas industry services and technology, to oil and gas industry
exploration and production efforts, to oil and gas industry related contracts or
agreements, to oil and gas industry drilling plans and potential drilling plans,
or to areas of oil and gas field development interest, or any other information,
documents, or materials that (i) may be identified as confidential or
proprietary, (ii) is required to be maintained as confidential under governing
law or regulation or under an agreement with any third parties, and/or (iii)
would otherwise appear to a reasonable person to be confidential or proprietary.
Confidential Information shall not include any information that is generally
known to the public or is publicly available other than as a result of
Participant’s breach of this Agreement. This Agreement also shall be treated as
Confidential Information; provided that Participant shall be permitted to
disclose the terms of Paragraphs 3, 5, 6, and 7 of this Agreement to any future
prospective employers, business partners, or any other person or entity to whom
Participant provides (or is seeking to provide) services after the termination
of Participant’s employment for the purpose of informing such person or entity
of Participant’s various continuing obligations to the Company Parties. For
purposes of this Agreement, (A) “Company Entities” means the Company and each
and all of the Company’s present, former, and future subsidiaries, parents,
branches, divisions, related companies, affiliates, partner entities, and any
successor or any permitted transferee thereof; and (B) “Company Parties” means,
collectively, each and all of the Company Entities and each and all of their
respective present, former, and future officers, directors, partners,
principals, members, owners, shareholders, managing directors, employees,
investors, fiduciaries, advisees, representatives, and agents.


(c)Notwithstanding anything herein to the contrary, in accordance with the
Defend Trade Secrets Act, 18 U.S.C. § 1833(b), and other applicable law, nothing
in this Agreement or any other agreement or policy shall prohibit Participant
from, or expose Participant to criminal or civil liability under federal or
state trade secret law for: (i) filing a charge or complaint with, communicating
with, participating in any investigation or proceeding that may be conducted by,
or otherwise directly or indirectly sharing any Company Entity’s trade secrets
or other Confidential Information (except information protected by any Company
Entity’s attorney-client or work product privilege) with an attorney or with any
federal, state, or local government agencies, regulators, or officials, for the
purpose of investigating or reporting a suspected violation of law (including
but not limited to a whistleblower retaliation claim), whether in response to a
subpoena or otherwise, without notice to the Company Entities; (ii) disclosing
trade secrets in a complaint or other document filed in connection with a legal
claim (including but not limited to a whistleblower retaliation claim), provided
that the filing is made under seal, and any trade secret information is only
disclosed pursuant to court order; (iii) discussing or disclosing information
related to Participant’s general job duties or responsibilities and/or regarding
Participant wages, as defined by applicable law; and/or (iv) in any way
participating in any action seeking to rectify or address sexual harassment or
other illegal conduct, or from making such good faith based allegations relating
to sexual harassment, harassment, discrimination, or any other conduct
prohibited by law, in accordance with the terms of this Agreement.




2

--------------------------------------------------------------------------------




2.
Legal Process; Cooperation.



(a)    Except as provided in Paragraph 1, above, Participant agrees that in the
event he or she is served with a subpoena, document request, interrogatory, or
any other legal process that will or may require Participant to disclose any
Confidential Information, whether during Participant’s employment or thereafter,
Participant will immediately notify the General Counsel of the Company of such
fact, in writing, and provide a copy of such subpoena, document request,
interrogatory, or other legal process, and shall thereafter cooperate with the
Company in any lawful response to such subpoena, document request,
interrogatory, or legal process as the Company may request, unless such
subpoena, document request, interrogatory, or other legal process (a) is from a
court or governmental agency, and (b) explicitly prohibits Participant from
doing so.


(b)    Participant agrees that during Participant’s employment with the Company
and thereafter (regardless of whether Participant resigns or is terminated, or
the reason for such resignation or termination), Participant shall provide
reasonable and timely cooperation, without additional compensation, in
connection with (i) any actual or threatened litigation, inquiry, review,
investigation, process, or other matter, action, or proceeding (whether
conducted by or before any court, regulatory, or governmental entity, or by or
on behalf of any Company Party), that relates to events occurring during
Participant’s employment at the Company or about which the Company otherwise
believes Participant may have relevant information; (ii) the transitioning of
Participant’s role and responsibilities to other personnel; and (iii) the
provision of information in response to the Company’s requests and inquiries in
connection with Participant’s separation. Participant’s cooperation shall
include being available to (x) meet with and provide information to the Company
Parties and their counsel or other agents in connection with fact-finding,
investigatory, discovery, and/or pre-litigation or other proceeding issues, and
(y) provide truthful testimony (including via affidavit, deposition, at trial,
or otherwise) in connection with any such matter, all without the requirement of
being subpoenaed. The Company shall try to schedule Participant’s cooperation
pursuant to this Paragraph 2(b) so as not to unduly interfere with Participant’s
other personal or professional pursuits


3.Company Property. Participant agrees and acknowledges that “Company Property”
shall mean all property and resources of the Company Parties or any Company
Party, including without limitation, Confidential Information, each Company
Party’s products, each Company Party’s computer systems and all software, e-mail
and databases, telephone and facsimile services and all other administrative
and/or support services provided by the Company Parties. Participant further
agrees that “Company Property” shall also include any information regarding
processes, data, methods, information or other inventions, developments or
improvements that Participant conceives, originates develops or creates, solely
or jointly with others, during or as a result of Participant’s employment with
the Company, and whether or not any of the foregoing also may be included within
“Confidential Information” as defined under this Agreement. Upon termination of
Participant’s employment (for any reason), or at any other time as the Company
so requests, Participant agrees to deliver to the Company (and not retain any
copies of) all property, proprietary materials, Confidential Information,
documents, and computer media in any form (and all copies thereof) relating or
belonging to any Company Party, including but not limited to all Company
Property.


4.Work Product. Participant agrees that any and all developments, improvements,
inventions, discoveries, creations, formulae, algorithms, processes, systems,
interfaces, protocols, concepts, programs, products, risk management tools,
methods, designs, and works of authorship, and any and all documents,
information (including Confidential Information), or things relating thereto,


3

--------------------------------------------------------------------------------




whether patentable or not, within the scope of or pertinent to any business,
research, or development in which the Company or any other Company Entity has
been or is engaged or (if such is known to or ascertainable by Participant)
considering engaging, which Participant has or may conceive, make, author,
create, invent, develop, or reduce to practice, in whole or in part, during
Participant’s employment with the Company or affiliation with any of the Company
Parties, whether alone or working with others, whether during or outside of
normal working hours, whether inside or outside of the Company’s offices, and
whether with or without the use of the Company’s computers, systems, materials,
equipment, or other property, shall be and remain the sole and exclusive
property of the Company (the foregoing, individually and collectively, “Work
Product”). To the maximum extent allowable by law, any Work Product subject to
copyright protection shall be considered “works made for hire” for the Company
under U.S. copyright law. To the extent that any Work Product that is subject to
copyright protection is not considered a work made for hire, or to the extent
that Participant otherwise has or retains any ownership or other rights in any
Work Product (or any intellectual property rights therein) anywhere in the
world, Participant hereby assigns and transfers to the Company all such rights,
including the intellectual property rights therein, effective automatically as
and when such Work Product is conceived, made, authored, created, invented,
developed, or reduced to practice. The Company shall have the full worldwide
right to use, assign, license, and/or transfer all rights in, with, to, or
relating to Work Product (and all intellectual property rights therein).
Participant shall, whenever requested to do so by the Company (whether during
Participant’s employment or thereafter), execute any and all applications,
assignments, and/or other instruments, and do all other things (including
cooperating in any matter or giving testimony in any legal proceeding) which the
Company may deem necessary or appropriate in order to (i) apply for, obtain,
maintain, enforce, or defend patent, trademark, copyright, or similar
registrations of the United States or any other country for any Work Product;
(ii) assign, transfer, convey, or otherwise make available to the Company any
right, title, or interest which Participant might otherwise have in any Work
Product; and/or (iii) confirm the Company’s right, title, and interest in any
Work Product. Participant shall promptly communicate and disclose all Work
Product to the Company and, upon request, report upon and deliver all such Work
Product to the Company. Participant shall not use or permit any Work Product to
be used for any purpose other than on behalf of the Company Entities, whether
during Participant’s employment or thereafter.


5.Non-Solicitation. Participant agrees that during Participant’s employment with
the Company and for the twelve (12) month period following the termination of
Participant’s employment (regardless of whether Participant resigns or is
terminated, or the reason for any such resignation or termination) (the
“Non-Solicit Restricted Period”), Participant shall not, without the express
written consent of an officer of the Company (which consent may be granted or
withheld in the Company’s sole and absolute discretion), whether on behalf of or
for the benefit of Participant or any other person or entity, whether as a
Participant, principal, partner, owner, officer, director, individual, member,
consultant, contractor, volunteer, representative, agent, or in any other
capacity whatsoever, and whether or not for compensation, directly or
indirectly:
(a)(i) solicit, induce, or encourage the resignation or termination of, or
attempt to solicit, induce, or encourage the resignation or termination of, any
member, partner, principal, owner, officer, director, employee, contractor,
consultant, or other business relation of any of the Company Parties; (ii)
interfere, or attempt to interfere, in any way with the relationship between any
of the Company Parties, on the one hand, and any of their respective members,
partners, principals, owners, officers, directors, employees, contractors,
consultants, or other business relations on the other hand; or (iii) solicit,
hire, recruit, employ, engage, or retain; or allow Participant’s name to be used
in connection with the solicitation, hiring, recruiting, employing, engaging, or
retention of, any person or entity who as


4

--------------------------------------------------------------------------------




of such date, or at some time during the twelve (12) months preceding such date,
is or was a member, partner, principal, owner, officer, director, employee,
contractor, consultant, or other business relation of any of the Company
Parties;
(b)(i) (A) solicit any person or entity that is a client or customer of any
Company Entity or was a client or customer of any Company Entity at any time
during the twelve (12) months preceding such date (collectively, a “Protected
Client”) or person or entity that any of the Company Entities has solicited
within the twelve (12) months prior to such solicitation (“Potential Client”)
relating to the business of any of the Company Entities, or (B) accept,
participate in accepting, or aid, assist, or direct anyone in procuring or
accepting, any business from any Protected Client or Potential Client, provided,
however, that the restrictions in this Paragraph 5(b)(i) shall only apply to any
such Protected Client or Potential Client that, during the twelve (12) months
preceding the termination of Participant’s employment, Participant had contact
with, or Participant had access to Confidential Information in connection with;
or (ii) interfere with, diminish, appropriate, seize, solicit, divert, or usurp
any business, commercial, investment, financial, strategic, or other opportunity
of, or relating to, any of the Company Parties, or any opportunity or project of
which Participant became aware or on which Participant worked while employed by
the Company or while affiliated with any of the Company Parties (including as an
employee, officer, director, manager, adviser, consultant, contractor,
representative, agent or otherwise).
6.Non-Competition. Participant acknowledges that during the course of
Participant’s employment with the Company, its subsidiaries, and affiliates,
Participant will become familiar with the Company’s trade secrets and
Confidential Information, that Participant will represent and embody the
goodwill of the Company in Participant’s dealings with others, and that
Participant’s services will be of special, unique, and extraordinary value to
the Company, and, therefore, and as a further material inducement for the
Company to continue to employ Participant, Participant agrees that during
Participant’s employment with the Company and for the twelve (12) month period
following the end of Participant’s employment (regardless of whether Participant
resigns or is terminated, or the reason for any such resignation or termination)
(the “Non-Competition Restricted Period”), Participant shall not, without the
express written consent of an officer of the Company (which consent may be
granted or withheld in the Company’s sole and absolute discretion), directly or
indirectly: (i) own any equity or other ownership interest in any Competing
Business (as defined below) anywhere in the Geographic Area (as defined below),
(ii) manage, operate, finance, or control a Competing Business anywhere in the
Geographic Area, or (iii) serve in a similar role or function as that which
Participant performed for the Company (whether prior to the execution of this
Agreement or after the execution of this Agreement), engage in duties, consult
with, advise, or provide services or products to a Competing Business anywhere
in the Geographic Area; provided, however, that nothing in this Agreement shall
preclude Participant from investing Participant’s personal assets in the
securities of any Competing Business if such securities are (i) traded on a
national stock exchange or in the over-the-counter market and if such investment
does not result in Participant beneficially owning, at any time, more than two
percent (2%) of such Competing Business. As used in this Agreement, “Competing
Business” means any business engaged in the provision of services, technology,
and solutions to the oil and gas industry, including without limitation the
development of oil and gas fields and their infrastructure, and the optimization
of oil and gas production, in each case, in any country in the world where the
Company does business (the “Geographic Area”), or which consults with, supports,
or assists another business to do any of the foregoing. Competing Business shall
include, but not be limited to, the following companies and any subsidiaries of
or joint ventures of any of them: Schlumberger Limited; Halliburton Company;
Baker Hughes, A GE Company; National-Oilwell Varco, Incorporated; Franks
International NV; Liberty Lift LLC; Apergy Corporation; Lifting Solutions
Incorporated; National Energy Services Reunited Corporation; AlMansoori
Specialized Engineering


5

--------------------------------------------------------------------------------




Company LLC; Oil Serv; Tendeka B V; Odjfell SE; New Tech Services, Incorporated;
Pruitt Optimal MPD Services; Beyond Energy Services and Technology Corporation;
Stasis Drilling Solutions; AFGlobal Corporation; SafeKick; Superior Energy
Services; Parker Drilling and its subsidiaries; Nabors Industries Limited.


7.Non-Disparagement; Non-Publicity. Except as provided in Paragraph 1 above,
Participant agrees that, both during and after Participants’ employment, (a)
Participant will not, whether in private or in public, directly or indirectly,
make, publish, encourage, ratify, or authorize, or aid, assist, or direct any
other person or entity in making or publishing, any statements that in any way
defame, criticize, malign, impugn, reflect negatively on, or disparage any
Company Party, or place any Company Party in a negative light, in any manner
whatsoever; and (b) absent the explicit written approval of an officer of the
Company, Participant will not (i) comment upon or discuss any of the Company
Parties (whether disparagingly or otherwise) on any Media (as defined below);
(ii) make any statement, posting, or other communication in, on, to or through
any media (whether print, television, radio, the internet, social media, or with
or through any reporter, blogger, “app” (such as Instagram, Snapchat, or the
like), or otherwise, collectively “Media”) that purports to be on behalf of any
Company Party, or which a third party may perceive (A) has been authorized,
approved, or endorsed by a Company Party or (B) reflects the views of any
Company Party; (iii) share, post, transmit, or upload any material related to
any of the Company Parties (regardless of whether such comments, statements, or
material are disparaging) with, to, through, or on any Media; (iv) utilize
Participant’s Company email account on any Media or for any other non-work
purpose, (v) utilize any Company Party’s logo, graphics, trade names, or
trademarks on any Media or for any other purpose; (vi) provide any Company
Party’s promotional material to any Media outlet; or (vii) aid, assist, or
direct any other person or entity to do any of the foregoing.


8.Reasonableness/Tolling. Participant acknowledges that the restrictions set
forth in Paragraphs 1 through 7 of this Agreement are fair and reasonable, and
will not prevent Participant from earning a livelihood after leaving the
Company’s employ. Participant recognizes that these restrictions are appropriate
based on the nature of the services Participant will render, the access to the
Company’s Confidential Information that Participant will enjoy, the access to
the Company’s investors that Participant will have as a result of Participant’s
employment and position with the Company, and the risk of unfair competition
that the Company will face absent such restrictions. Participant agrees that
should Participant breach any of the provisions of Paragraphs 5 and/or 6, above,
the running of the Non-Solicit Restricted Period and/or the Non-Competition
Restricted Period shall be tolled during the period of such breach.


9.Remedy for Breach. Participant agrees that Participant’s breach or threatened
breach of any of the restrictions set forth in Paragraphs 1 through 7 of this
Agreement will result in irreparable and continuing damage to the Company for
which there is no adequate remedy at law. Thus, in addition to the Company’s
right to arbitrate disputes hereunder (as set forth in Paragraph 10, below), the
Company and the Company Parties shall be entitled to obtain emergency equitable
relief, including a temporary restraining order and/or preliminary injunction,
in aid of arbitration, from any state or federal court of competent
jurisdiction, without first posting a bond, to restrain any such breach or
threatened breach. Such relief shall be in addition to any and all other
remedies, including damages, available to the Company and the Company Parties
against Participant for such breaches or threatened breaches. Upon the issuance
(or denial) of an injunction, the underlying merits of any dispute will be
resolved in accordance with the arbitration provisions of Paragraph 10 of this
Agreement.




6

--------------------------------------------------------------------------------




10.Arbitration


(a)    Except as provided in Paragraph 9 of this Agreement, Participant and the
Company Parties irrevocably and unconditionally agree that any past, present, or
future dispute, controversy, or claim arising under or relating to this
Agreement; any employment or other agreement between Participant and any Company
Party; any federal, state, local, or foreign statute, regulation, law,
ordinance, or the common law (including but not limited to any law prohibiting
discrimination); or in connection with Participant’s employment or the
termination thereof; involving Participant, on the one hand, and any of the
Company Parties, on the other hand, including both claims brought by Participant
and claims brought against Participant, shall be submitted to binding
arbitration before the American Arbitration Association (“AAA”) for resolution;
provided that nothing herein shall require arbitration of a claim or charge
which, by law, cannot be the subject of a compulsory arbitration agreement. The
parties further agree to arbitrate solely on an individual basis, that this
Agreement does not permit class arbitration or any claims brought as a plaintiff
or class member in any class or representative arbitration proceeding, that the
arbitrator may not consolidate more than one person’s claims and may not
otherwise preside over any form of a representative or class proceeding, and
that claims pertaining to different employees will be heard in separate
proceedings. Such arbitration shall be conducted in accordance with AAA’s
Employment Arbitration Rules and Procedures, as modified herein, and shall be
conducted by a single arbitrator, who shall be a former partner at an “AmLaw
200” law firm based in Houston, TX, such arbitration will be conducted in
Houston, TX, and the arbitrator will apply Texas law, including federal
statutory law as applied in Texas courts. Except as set forth in Paragraph 9,
above, the arbitrator, and not any federal, state, or local court or
adjudicatory authority, shall have exclusive authority to resolve any dispute
relating to the interpretation, applicability, enforceability, and/or formation
of this Agreement, including but not limited to any dispute as to whether (i) a
particular claim is subject to arbitration hereunder, and/or (ii) any part of
this Paragraph 10 is void or voidable. The arbitral award shall be in writing,
shall state the reasons for the award, and shall be final and binding on the
parties. Except as otherwise provided herein, Participant shall treat any
arbitration as strictly confidential, and shall not disclose the existence or
nature of any claim or defense; any documents, correspondence, pleadings,
briefing, exhibits, or information exchanged or presented in connection with any
claim or defense; or any rulings, decisions, or results of any claim, defense,
or argument (collectively, “Arbitration Materials”) to any third party, with the
exception of Participant’s legal counsel (who Participant shall ensure complies
with these confidentiality terms). In the event the Company or Company Parties
substantially prevails in an action involving Participant’s breach of any
provision of Paragraphs 1 through 7 hereunder, such party shall be entitled to
an award including its reasonable attorneys’ fees and costs, to the extent such
an award is permitted by law. The arbitrator otherwise shall not have authority
to award attorneys’ fees or costs, punitive damages, compensatory damages,
damages for emotional distress, penalties, or any other damages not measured by
the prevailing party’s actual losses, except to the extent such relief is
explicitly available under a statute, ordinance, or regulation pursuant to which
a claim is brought. In agreeing to arbitrate their claims hereunder, the parties
hereby recognize and agree that they are waiving their right to a trial in court
and/or by a jury.


(b)    In the event of any court proceeding to challenge or enforce an
arbitrator’s award, the parties hereby consent to the exclusive jurisdiction of
the state and federal courts sitting in Texas; agree to exclusive venue in that
jurisdiction; and waive any claim that such jurisdiction is an inconvenient or
inappropriate forum. There shall be no interlocutory appeals to any court, or
any motions to vacate any order of the arbitrator that is not a final award
dispositive of the arbitration in its entirety, except as required by law. The
parties agree to take all steps necessary to protect the confidentiality of the
Arbitration Materials in connection with any court proceeding (and/or any
proceeding under


7

--------------------------------------------------------------------------------




Paragraph 9, above), agree to use their best efforts to file all Confidential
Information (and documents containing Confidential Information) under seal, and
agree to the entry of an appropriate protective order encompassing the
confidentiality terms of this Agreement.


11.Entire Agreement; No Waiver. This Agreement replaces and supersedes any and
all previous or existing agreements, arrangements, or understandings, whether
oral or written, between Participant and any Company Entity with respect to the
subject matters set forth herein. Participant specifically acknowledges and
agrees that notwithstanding any discussions or negotiations Participant may have
had with any of the Company Parties prior to the execution of this Agreement,
Participant is not relying on any promises or assurances other than those
explicitly contained in this Agreement with respect to the matters set forth
herein. This Agreement contains the entire agreement and understanding of the
parties with respect to the matters set forth herein, and the terms and
conditions of Participant’s employment can be modified only in an agreement
signed by Participant and an officer of the Company. No provision of this
Agreement may be amended modified, waived, or discharged except as agreed to in
a writing signed by both Participant and a duly authorized officer of the
Company. The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.


12.Construction/Severability. The headings in this Agreement are included for
convenience of reference only and shall not affect the interpretation of this
Agreement. This Agreement shall be interpreted strictly in accordance with its
terms, to the maximum extent permissible under governing law, and shall not be
construed against or in favor of any party, regardless of which party drafted
this Agreement or any provision hereof. For purposes of this Agreement, the
connectives “and,” “or,” and “and/or” shall be construed either disjunctively or
conjunctively as necessary to bring within the scope of a sentence or clause all
subject matter that might otherwise be construed to be outside of its scope, and
“including” shall be construed as “including without limitation.” If any
provision of this Agreement is determined to be unenforceable as a matter of
governing law, an arbitrator or reviewing court shall have the authority to
“blue pencil” or otherwise modify such provision so as to render it enforceable
while maintaining the parties’ original intent to the maximum extent possible.
Each provision of this Agreement is severable from the other provisions hereof,
and if one or more provisions hereof are declared invalid, the remaining
provisions shall nevertheless remain in full force and effect. The terms of this
Agreement shall survive the termination of Participant’s employment with the
Company, regardless of whether Participant resigns or is terminated or the
reason for any such resignation or termination.


13.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas applicable to agreements made
and/or to be performed in that State, without regard to any principles of
conflicts of law.


14.Third Party Beneficiaries. Each of the Company Parties are intended to be,
and are, third party beneficiaries of this Agreement and shall be entitled to
enforce this Agreement in accordance with its terms.


15.Successors and Assigns. This Agreement may be assigned by the Company. Upon
such assignment, the rights and obligations of the Company hereunder shall
become the rights and obligations of such assigned party. Participant may not
assign or delegate Participant’s rights and/or obligations under this Agreement.
Any purported assignment or delegation by Participant in violation of the
foregoing shall be null and void ab initio and of no force or effect.




8

--------------------------------------------------------------------------------




16.Counterparts. This Agreement may be executed in multiple counterparts, which
together shall constitute one and the same agreement. Facsimile, pdf, and other
true and accurate copies of this Agreement shall have the same force and effect
as originals hereof.


17.Continuation of At-Will Relationship. Participant acknowledges and agrees
that Participant’s employment is at-will and nothing in this Agreement alters
the at-will status of the Participant’s employment with the Company. The Company
also reserves the right to modify the terms, benefits, and conditions of
Participant’s employment at any time.


<signature page follows>




9

--------------------------------------------------------------------------------






ACCEPTED AND AGREED:


________________________________________
[Participant Name]
Date:




Weatherford International plc




By: _____________________________________
Name:
Title:
Date:




Signature Page to Confidentiality and Restrictive Covenant Agreement

